Case 18-09243-JJG-11            Doc 266    Filed 04/09/19     EOD 04/09/19 14:26:37          Pg 1 of 8



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


In re:                                          )
                                                )
SCOTTY'S HOLDINGS, LLC,                         )       Case No. 18-09243-JJG-11
                                                )       JOINTLY ADMINISTERED
                Debtor(s). 1,                   )


                 APPLICATION OF JEFFERSON PLAZA, LLC
     FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
    AGAINST DEBTOR SCOTTY’S BREWHOUSE DOWNTOWN, LLC PURSUANT TO
                      11 U.S.C. §§ 365(d)(3) and 503(b)(1)

          Jefferson Plaza, LLC (the "Landlord"), by and through its undersigned counsel, files

this application for the allowance and payment of an administrative expense claim against

Debtor Scotty’s Brewhouse Downtown, LLC (the "Application"), pursuant to §§ 365(d)(3) and

503(b)(1) of title 11 of the United States Code §§ 101, et seq. (the "Bankruptcy Code"), related

to rent owed to the Landlord under a rejected lease, for the post-petition, pre-rejection time

period.

          In support of this Application, the Landlord respectfully states as follows:

                  JURISDICTION AND APPLICABLE STATUTES

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

          2.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

          3.    Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



1
  The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11 (the "Lead Case"); A Pots & Pans
Production, LLC, Case No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No.
18-09245-JJG-11; Scotty's Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC,
Case No. 18-09248-JJG-11; Scott's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's
Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No.
18-09252-JJG-11; Scotty's Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort
Wayne, LLC, Case No. 18-09255-JJG-11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's
                                                    1
Case 18-09243-JJG-11         Doc 266    Filed 04/09/19    EOD 04/09/19 14:26:37        Pg 2 of 8



       4.     The statutory predicates for the relief sought by this Application are Bankruptcy

Code §§ 105, 365, 503, and 507.

                                           BACKGROUND

        A.      The Lease.

       5.     The Landlord is the owner of that certain commercial real property located at

1 Virginia Avenue, Indianapolis, Indiana 46204 at which debtor, Scotty's Brewhouse Downtown

Indianapolis, Inc. f/k/a Scotty’s Brewhouse Downtown Indianapolis, LLC, (the "Debtor") leased

space (the "Leased Premises") under the terms of that certain Lease dated June 7, 2008, as

amended (copies of the Lease and Addendum to Lease (together, the "Lease") are attached hereto

as Exhibit "A").

       6.     Pursuant to the terms of the Lease, Section 4.01, the Debtor agreed to make

monthly rent payments to the Landlord by the first day of each month (the "Rent").

       7.     Co-Debtors, Scotty’s Brewhouse, Inc. f/k/a Scotty’s Brewhouse, LLC; Scotty’s

Brewhouse Bloomington, Inc. f/k/a Scotty’s Brewhouse Bloomington LLC; Scotty’s Brewhouse

West Lafayette, Inc. f/k/a Scotty’s Brewhouse West Lafayette, LLC; and Scotty’s Indianapolis,

Inc. f/k/a Scotty’s Indianapolis, LLC (“Co-Debtors”) guaranteed all debts and liabilities under

the Lease. A copy of the Guaranty is attached hereto as Exhibit “B”.

       8.     The Debtor defaulted by failing to pay Rent when due. As a result, the Landlord

sent the Debtor and Co-Debtors notice of late rent (the "Late Rent Letters"). A copy of the Late

Rent Letters is attached hereto as Exhibit “C”.




Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No.
18-09258-JJG-11.
                                                  2
Case 18-09243-JJG-11         Doc 266      Filed 04/09/19     EOD 04/09/19 14:26:37         Pg 3 of 8



        B.       The Bankruptcy Case.

       9.      On December 11, 2018 (the "Petition Date"), the Debtor and Co-Debtors, along

with other related parties, filed in this Court their voluntary petitions for relief under chapter 11

of the Bankruptcy Code.

       10.     On January 18, 2019, the Court entered an Order [Docket No. 157], which,

among other things, (i) rejected the Lease and (ii) lifted the automatic stay for purposes of Lease

termination.

       11.     The Lease was rejected on January 31, 2019 (the "Rejection Date"), resulting in

three relevant time periods for purposes of the Landlord's claims against the estate: (1) the pre-

Petition Date period; (2) the post-Petition Date, pre-Rejection Date period; and (3) the post-

Rejection Date period.

       12.     The Landlord has filed a proof of claim for all three relevant time periods.

       13.     However, this Application presently concerns only the Landlord's claim for

Lease obligations owed for the post-Petition Date, pre-Rejection Date period (“Stub Rent

Claim”). Landlord’s Stub Rent Claim Proof of Claim with attachments is attached hereto as

Exhibit “D”.

        C.       The Landlord's Administrative Expense Claim.

       14.     The Landlord has incurred damages totaling $48,449.90 for 20 days of Stub Rent

(the "Lease Obligations").

       15.     The Landlord has not received payment of the Lease Obligations.




                                                   3
Case 18-09243-JJG-11          Doc 266     Filed 04/09/19      EOD 04/09/19 14:26:37          Pg 4 of 8



                                      RELIEF REQUESTED

         16.   The Landlord respectfully requests entry of an order allowing and directing that

the Debtor pay the Lease Obligations due and owing under the Lease pursuant to Bankruptcy

Code §§ 365(d)(3) and 503(b)(1).

                               BASIS FOR RELIEF REQUESTED

         A.      Bankruptcy Code § 365(d)(3).

         17.   Bankruptcy Code § 365(d)(3) provides, in relevant part, that:

                The trustee shall timely perform all the obligations of the debtor... arising
                from and after the order for relief under any unexpired lease of
                nonresidential real property, until such lease is assumed or rejected,
                notwithstanding section 503(b)(1) of this title ....

         18.   In the 7th Circuit, "obligations under an unexpired lease that arise after an order

for relief is entered permitting the bankruptcy case to proceed (commonly referred to as arising

'postpetition'), and prior to rejection of the lease ('prerejection'), are to be timely fulfilled under

the terms of the lease." HA-LO Indus. v. Center Point Props. Tr., 342 F.3d 794, 798 (7th Cir.

2003).

         19.   As the 7th Circuit has held, the policy behind Bankruptcy Code § 365(d)(3) is "to

relieve landlords of the uncertainty of collecting rent fixed in the lease `in full, promptly, and

without legal expense' during the awkward post-petition prerejection period." Id. at 799 (citation

omitted).

         20.   Just as in HA-LO Industries, the Lease Obligations arose under the Lease

between the Petition Date and the Rejection Date. However, the Debtor has not paid those

amounts as they came due.




                                                    4
Case 18-09243-JJG-11         Doc 266      Filed 04/09/19      EOD 04/09/19 14:26:37         Pg 5 of 8



       21.     This Court has held that landlords may assert claims for "stub rent" under

Bankruptcy Code §§ 365(d)(3) and 503(b)(1) of the Bankruptcy Code. See, e.g., In re Trinat

Health Care, Inc., No. 02-06360-JKC-11, 2002 Bankr. LEXIS 1900, at *10 (U.S. Bankr. S.D.

Ind. June 5, 2002) (entering order compelling immediate payment of prorated rent owed for

post-petition period of month following petition date). As the court in Trinat Health Care noted,

"the proper focus of the Court's § 365(d)(3) inquiry is on when the services in question are

rendered to and benefit the estate, not the date when the debtor is first billed for them." Id.

       22.     The Debtor here, like the debtor in Trinat Health Care, filed its bankruptcy

petition midway through the month. The Trinat Health Care court awarded the landlord the

immediate payment of rent for the period from the petition date to the end of the month.

       23.     Here, the Landlord is entitled to allowance and payment of all the Lease

Obligations that arose under the Lease between the Petition Date and the Rejection Date,

pursuant to Bankruptcy Code§ 365(d)(3).

        B.       Bankruptcy Code § 503(b)(1).

       24.     Alternatively, Bankruptcy Code § 503(b)(1)(A) provides, in relevant part:

               After notice and a hearing, there shall be allowed administrative
               expenses, other than claims allowed under section 502(f) of this title,
               including... the actual, necessary costs and expenses of preserving the
               estate...

       25.     The Lease Obligations have preserved the Debtor's estate for the benefit of all

creditors and parties in interest. Specifically, from the Petition Date through the Rejection Date,

the Landlord, among other things: (i) safeguarded sensitive business records of the Debtor;

(ii) allowed the Debtor's professionals to access the Leased Premises to value the personal

property and remove the Debtor's sensitive business records; and (iii) preserved the estate's

personal property on the premises.

                                                   5
Case 18-09243-JJG-11         Doc 266      Filed 04/09/19      EOD 04/09/19 14:26:37       Pg 6 of 8



       26.     The foregoing benefitted the estate to the detriment of the Landlord due to the

estate's failure to pay the Lease Obligations.

       27.     Accordingly, while the Landlord is entitled to recover the Lease Obligations

under the express authority of § 365(d)(3) "notwithstanding section 503(b)(1) ...," the Landlord

is also entitled under § 503(b)(1) to recover these amounts.

        WHEREFORE, the Landlord respectfully requests the entry of an Order: (a) allowing

an administrative expense claim in favor of the Landlord in the amount of the Lease Obligations

($48,449.90); (b) directing the payment of such claim by the Trustee; and (c) granting such

further relief as the Court deems just and proper.



                                                 RILEY BENNETT EGLOFF LLP



                                                 /s/ Anthony R. Jost
                                                 Anthony R. Jost (Bar No. 17394-53)
                                                 141 E. Washington Street, Fourth Floor
                                                 Indianapolis, Indiana 46204
                                                 Telephone:     (317) 636-8000
                                                 Facsimile:     (317) 636-8027
                                                 Email:         tjost@rbelaw.com

                                                 Attorneys for Creditor,
                                                 Jefferson Plaza, LLC




                                                     6
Case 18-09243-JJG-11         Doc 266     Filed 04/09/19      EOD 04/09/19 14:26:37         Pg 7 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, a copy of the foregoing Application of Jefferson

Plaza, LLC for Allowance and Payment of Administrative Expense Claim Against Debtor

Scotty’s Brewhouse Downtown, LLC Pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b)(1) was filed

electronically. Notice of this filing will be sent to the following party/parties through the Court's

Electronic Case Filing System. Party/Parties may access this filing through the Court's system.

       John Joseph Allman             jallman@hbkfirm.com, dadams@hbkfirm.com
       Kay Dee Baird                  kbaird@kdlegal.com, rhobdy@kdlegal.com
                                      crbpgpleadings@kdlegal.com
       Daniel D. Bobilya              dan@b-blegal.com, sarah@b-blegal.com
       Jason R Burke                  jburke@bbrlawpc.com, kellis@bbrlawpc.com
       John Cannizzaro                john.cannizzaro@icemiller.com
                                      Deborah.Martin@icemiller.com
       Deborah Caruso                 dcaruso@rubin-levin.net, dwright@rubin-levin.net
                                      jkrichbaum@rubin-levin.net,
                                      atty_dcaruso@bluestylus.com
       Christopher Combest            ccombest@quarles.com, fbf@quarles.com
       E. Davis Coots                 dcoots@chwlaw.com, akiefer@chwlaw.com
                                      COHara@chwlaw.com, CCurley@chwlaw.com
                                      KCarlisle@chwlaw.com
       Aaron E. Davis                 Aaron.Davis@bclplaw.com, kathryn.farris@bclplaw.com,
                                      chdocketing@bclplaw.com
       Lucy Renee Dollens             lucy.dollens@quarles.com,
                                      paul.sanders@quarles.com;DocketIN@quarles.com,
                                      kelly.webster@quarles.com
       Mary Jean Fassett              mjf@mccarronlaw.com
       Isaac M Gabriel                isaac.gabriel@quarles.com, sybil.aytch@quarles.com;
                                      kelly.webster@quarles.com, elizabeth.fella@quarles.com
       Craig Solomon Ganz             ganzc@ballardspahr.com
       Christopher C Hagenow          chagenow@bbrlawpc.com, kellis@bbrlawpc.com
       Jeffrey M. Hester              jhester@hbkfirm.com, mhetser@hbkfirm.com
       Jeffrey A Hokanson             jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
       John R. Humphrey               jhumphrey@taftlaw.com, aolave@taftlaw.com
       Frederick Hyman                fhyman@mayerbrown.com
       Brent E. Inabnit               brenti@sni-law.com, joshv@sni-law.com
       Anthony R. Jost                tjost@rbelaw.com, baldous@rbelaw.com,
                                      tbutton@rbelaw.com
       Jay Pearson Kennedy            jkennedy@kgrlaw.com
                                      tfroelich@kgrlaw.com;srosner@kgrlaw.com

                                                   7
Case 18-09243-JJG-11        Doc 266   Filed 04/09/19    EOD 04/09/19 14:26:37   Pg 8 of 8



                                  jli@kgrlaw.com
      Steven M. Lutz              Lutz@cchalaw.com
      John Michael Mead           jmead@indylegal.net, kbonstead@indylegal.net
      Harley K Means              hkm@kgrlaw.com
                                  kwhigham@kgrlaw.com;cjs@kgrlaw.com;tjf@kgrlaw.com
      Ronald J. Moore             Ronald.Moore@usdoj.gov
      C Daniel Motsinger          cmotsinger@kdlegal.com, cmotsinger@kdlegal.com
                                  crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
      Kenneth D. Peters           kpeters@dresslerpeters.com, rmccandless@dresslerpeters.com
      Amanda Koziura Quick        amanda.quick@atg.in.gov, Darlene.Greenley@atg.in.gov
      Harrison Edward Strauss     harrison.strauss@usdoj.gov
                                  Lora.L.Hurlbert@USDOJ.GOV
      Meredith R. Theisen         mtheisen@rubin-levin.net,
                                  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
      U.S. Trustee                ustpregion10.in.ecf@usdoj.gov


                                          /s/ Anthony R. Jost
                                          Anthony R. Jost




                                              8
